DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a display device which comprises a substrate including a display area and a peripheral area outside the display area, a circuit unit disposed in the display area and including a semiconductor layer, a first insulating layer on the semiconductor layer, and a conductive layer connected to the semiconductor layer through a first contact hole in the first insulating layer, such that the conductive layer includes a cover layer, a metal layer, and an underlayer including a metal nitride comprising a first metal, and such that a part of a lower surface of the underlayer is in direct contact with an upper surface of the first insulating layer, a second insulating layer on the conductive layer and having a second contact hole, such that the conductive layer comprises a first region part overlapped by the second contact hole, such that the first region part includes a portion of the cover layer, a portion of the metal layer, and a portion of the underlayer that each overlap a bottom surface of the second contact hole, and a second region part, an upper surface of the second region part of the conductive layer being in direct contact with a lower surface of the second insulating layer, and the second region part including a portion of the cover layer, a portion of the metal layer, and a portion of the underlayer, a display element disposed on the circuit unit and comprising a pixel electrode electrically connected to the conductive layer, a connection layer disposed under the conductive layer, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817